                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                CRIMINAL NO. 5:17-CR-306-lBR
                                  CIVIL NO. 5:19-CV-366-BR


LAWRENCE TYRONE MERRITT,                        )
             Petitioner,                        )
                                                )
      v.                                        )                        ORDER
                                                )
UNITED STATES OF AMERICA,                       )
              Respondent.                       )

       The motion petitioner filed to vacate, set aside, or correct the sentence pursuant to 28
U.S.C. § 2255, received on 8/19/2019, does not substantially follow the form appended to the
Rules Governing§ 2255 Proceedings and is therefore not in compliance with Rule 2(c) of the
Rules Governing§ 2255 Proceedings and Local Civil Rule 81.2 of this court. The Clerk is
DIRECTED to send a copy of the appropriate form to petitioner. Petitioner must complete the
form in its entirety, sign it under penalty of perjury (or a person authorized by petitioner, such as
an attorney, may sign it) and file the original with the Clerk of this court.
       Petitioner is DIRECTED to return the form, in accordance with these instructions,
within fourteen (14) days from the filing of this order. Failure to do so may result in the
dismissal of this action or the striking of the motion.
       Send the original of the corrected§ 2255 form to:
                                           Clerk of Court
                               United States District Court, E.D.N.C.
                                          P.O. Box 25670
                                        Raleigh, NC 27611

       A copy of the completed§ 2255 motion will be forwarded to the United States Attorney.
               SO ORDERED.
               This ~ay of August, 2019.


                                                                 Robert B. Jones, Jr.,
                                                                 United States Magistrate Judge
